DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein the hydrocarbon fluid comprises benzene, cyclohexane, hexane, heptane, toluene, or a combination comprising at least one of the foregoing" in lines 1-3.  This limitation was already recited in claim 1 and should be changed to “wherein the hydrocarbon fluid comprises the benzene, the cyclohexane, the hexane, the heptane, the toluene, or the combination comprising at least one of the foregoing”.
 Claim 11 recites the limitation "wherein the hydrocarbon fluid is a crude oil produced from the formation" in lines 1-2.  This limitation was already recited in claim 1 and should be changed to "wherein the hydrocarbon fluid is the
Claim 21 recites the limitation "wherein the polyurethane comprises a lauryl methacrylate graft polyurethane copolymer" in lines 1-2.  This limitation was already recited in claim 15 and should be changed to "wherein the polyurethane comprises the lauryl methacrylate graft polyurethane copolymer".
Claim 22 recites the limitation "wherein the polyurethane comprises a divinylbenzene crosslinked polyurethane" in lines 1-2.  This limitation was already recited in claim 15 and should be changed to "wherein the polyurethane comprises the divinylbenzene crosslinked polyurethane".
Allowable Subject Matter
Claims 1-6, 8-15 and 17-22 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments, filed 12/02/2020, with respect to the prior art rejection of claims 1-6, 8-15 and 17-22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679